 
 
I 
112th CONGRESS
2d Session
H. R. 6661 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2012 
Mrs. Bachmann (for herself, Mr. Cravaack, Mr. Ellison, Mr. Kline, Ms. McCollum, Mr. Paulsen, Mr. Peterson, and Mr. Walz of Minnesota) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 14 Red River Avenue North in Cold Spring, Minnesota, as the Officer Tommy Decker Memorial Post Office. 
 
 
1.Officer Tommy Decker Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 14 Red River Avenue North in Cold Spring, Minnesota, shall be known and designated as the Officer Tommy Decker Memorial Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Officer Tommy Decker Memorial Post Office. 
 
